Citation Nr: 1645227	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee instability.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee patellar fracture residuals with patellofemoral arthritis and medial and lateral meniscectomy residuals.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee limitation of flexion.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1960 to February 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which increased the disability evaluation for the Veteran's right knee instability from 10 to 20 percent; effectuated the award as of August 13, 2008; and denied increased evaluations for his right knee patellar fracture residuals with patellofemoral arthritis and medial and lateral meniscectomy residuals and right knee limitation of flexion.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In May 2013, the Board determined that the issue of the Veteran's entitlement to a TDIU was on appeal and remanded that issue and the remaining issues to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

In response to the Board's May 2013 Remand instructions, the Veteran was scheduled for a VA orthopedic examination in order to determine the current nature and severity of his service-connected right knee disabilities.  In June 2013, the Board's Remand was returned by the United States Postal Service (USPS) as undeliverable.  The Veteran was subsequently scheduled for a January 2014 VA knee examination.  The Veteran failed to report for the scheduled examination.  It is unclear whether or not the Veteran received the examination notice.  The Veteran subsequently informed VA of his current address.  In light of these facts, the Board finds that the Veteran should be rescheduled for a VA knee examination.  

Clinical documentation dated after June 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right knee disabilities since June 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  
2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2012.  

3.  Schedule the Veteran for a VA joint examination to assist in determining the current nature and severity of the Veteran's service-connected right knee patellar fracture residuals with patellofemoral arthritis and medial and lateral meniscectomy residuals.  The examiner should express an opinion as to the impact of the Veteran's right knee disabilities upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all  relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

